Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2004

Peter Bay Homeowners v. Stillman
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1885




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Peter Bay Homeowners v. Stillman" (2004). 2004 Decisions. Paper 49.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/49


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 04-1885


   PETER BAY HOMEOWNERS ASSOCIATION, INC.

                        Appellant

                            v.

ANDREW R. STILLM AN, JOY H. STILLM AN, and SHELIA
                  J. ROEBUCK


  ANTONIO GODINEZ; BONNIE GODINEZ; MICHAEL
             BURGAM Y; ETHLYN HALL
      (Intervening Counterclaim Plaintiffs in D.C.)

                            v.

  JAMES HENRY; CAROL HENRY; L.D. KIRK; SCOTT F.
MEESE; DONNA G. MEESE; ARIE LIEBESKIND; DOREEN
    LIEBESKIND; JIM R. HAYES; ZAQUIN S. HAYES;
 JEFFREY PRICE; STEVEN PAUL; JANN PAUL; ST JOHN
 LAND INVESTMENT L.P.; ANDREWS ST. JOHN TRUST
       (Intervening Counterclaim Defendants in D.C.)


            On Appeal from the District Court
                    of the Virgin Islands
                  (D.C. No. 97-cv-00036)
       District Judge: Honorable Stanley S. Brotman


       Submitted Under Third Circuit L.A.R. 34.1(a)
                  December 14, 2004
  Before: SLOVITER, FUENTES, and GREENBERG, Circuit
                       Judges.

                    (Filed: December 21, 2004)

                      OPINION OF THE COURT




FUENTES, Circuit Judge.

       The Peter Bay Homeowner’s Association appeals the

District Court’s dismissal of its suit for a permanent injunction

preventing certain property owners from interfering with its

members’ use of an easement allowing them access to a beach area.

The District Court found that it lacked subject matter jurisdiction

over the suit, as the parties are not diverse, there is no federal

question, and there is no basis for the exercise of ancillary

jurisdiction. Appellants contend that ancillary jurisdiction exists

because the easement was created by the District Court in 1975 and

this Court, in a previous suit between the parties, asserted ancillary

jurisdiction over the issue of the scope of the easement because it

involved interpretation of the District Court’s 1975 decree.

       We conclude that this action is factually distinguishable

from the previous suit before this Court in that the question

presented here does not relate directly to the 1975 District Court

                                  2
decree or this Court’s previous decision, and therefore does not

require interpretation of that decree or effectuation of our decision.

Accordingly, we affirm the District Court’s dismissal for want of

jurisdiction.

                                  I.

       As we write solely for the parties, our recitation of the facts

will be limited to those necessary to a proper understanding of our

determination. In 1970, Lillian Harthman Cheng filed suit in the

District Court of the Virgin Islands to partition a large parcel of

property in Peter Bay, St. John to which she was one of six heirs.

Accordingly, Judge Young filed an opinion and decree of partition

in 1975. See Harthman v. Harthman, 12 V.I. 142 (1975). The

partitioning decree provided for a 50-foot perpetual easement (the

“Easement”) to allow the owners and future owners to use and

enjoy the beach area. Id. at 158.

       By 1988, St. John Land Investment L.P. (the “Partnership”)

had purchased much of the aforementioned land and subdivided it

for resale. The Partnership, as part of its effort to create a unified

plan for its subdivision, filed a Declaration of Protective Covenants

for Peter Bay, St. John, U.S. Virgin Islands (the “Covenants”).



                                  3
Joint Appendix (“J.A.”) 466-500.1 The Covenants include, among

the definitions of terms, a definition of “Common Areas” that

specifically includes the Easement referred to in the 1975 decree.

Id. at 467. Additionally, Covenant 18 states that “[n]o planting or

gardening shall be done upon the Common Areas [and] no fences,

hedges, or walls shall be erected thereon.” Id. at 476.

       In 1997, the Peter Bay Homeowner’s Association (the

“Association”), an organization existing for the collective benefit

of Peter Bay property owners, brought suit to compel certain

property owners to remit dues and to clarify certain property

restrictions stemming from Harthman and the Covenants. Among

the issues was whether the Easement extended 50 feet inland or

only up to the vegetation berm (which, for the most part, is fewer

than 50 feet inland). The case eventually found itself before this

Court, and we issued the final opinion with respect to the

geographical scope of the Easement. However, as discussed by the

District Court in the matter, we were faced with jurisdictional

issues that had to be resolved before consideration of the merits of

the dispute.    Specifically, the District Court in 1975 had

       1
       Although the Covenants have since been amended, none of the
amendments are relevant to this case.

                                 4
jurisdiction over the matter under the broad jurisdictional structure

existing at that time, which allowed the court to hear both federal

and local matters. However, that jurisdictional landscape was

fundamentally altered in 1990, when the Virgin Islands legislature

acted to abrogate the local jurisdiction of the District Court of the

Virgin Islands, pursuant to the 1984 amendments to the Revised

Organic Act of 1954. Thus, we noted that the action “lack[ed] the

traditional indices of subject matter jurisdiction,” but found that

“the District Court had jurisdiction to interpret the meaning and

scope of the various obligations imposed by the previous 1975

District Court upon the Peter Bay properties.”           Peter Bay

Homeowners Ass’n v. Stillman, 294 F.3d 524, 533 (3d Cir. 2002)

(“Stillman”). This ancillary jurisdiction was predicated on the

power of a court to effectuate its own decrees. See id. (citing

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)).

       After finding jurisdiction, we found that, although Harthman

dictated that the Easement follow the vegetation berm, the

Covenants unequivocally described the Easement as following the

50-foot line. Id. at 536, 538. The larger scope dictated by the

Covenants controlled, as the Covenants were created for the



                                 5
“collective benefit of Peter Bay owners” and bound the parties in

the suit. Id. at 538-40. It is important to this case that we noted in

Stillman that “the Protective Covenants make no mention of the

1975 opinion [in Harthman].” Id. at 539.

       The current dispute was instituted in November 2003, and

seeks a permanent injunction mandating the removal of a short

stone and coral wall, about one foot high, allegedly built by the

Godinezes (who were parties in the previous suit) across a portion

of the Easement that falls on their property. The Association

asserts that the existence of the wall is in direct contravention of

Covenant 18, quoted above. The Godinezes do not dispute this

contention, and instead argue that Covenant 18 must be construed

in light of the public policy in favor of environmental protection

and accordingly seek an injunction declaring the berm area a

“green zone,” which must not be treaded upon.

       The District Court found that it had no jurisdiction over the

matter, and dismissed it without prejudice.        The Association

appeals, arguing that the District Court has ancillary jurisdiction

over this matter for precisely the same reasons that the Stillman

panel of this Court cited.



                                  6
                                  II.

       As it is beyond dispute that the District Court would not

have jurisdiction to consider any part of this matter if originally

filed after 1990, the Association relies on ancillary jurisdiction, and

more specifically, the species of that jurisdiction that derives from

courts’ inherent power to interpret and effectuate their own rulings.

       Ancillary jurisdiction may be exercised “(1) to permit

disposition by a single court of claims that are, in varying respects

and degrees, factually interdependent; and (2) to enable a court to

function successfully, that is, to manage its proceedings, vindicate

its authority, and effectuate its decrees.” Peacock v. Thomas, 516

U.S. 349, 354 (1996) (quotation omitted). The latter justification

is at issue here, in terms of whether an assertion of jurisdiction over

this case is necessary to interpret or effectuate the 1975 District

Court decree or this Court’s Stillman decision. As discussed by the

District Court, Peacock and Kokkonen contemplate a very narrow

concept of ancillary jurisdiction. In those cases, the Supreme Court

focused on the legal and factual similarities of the cases involved,

declining in both instances to find ancillary jurisdiction because of

the differences. In Peacock, the Court found that the existence of



                                  7
ancillary jurisdiction was defeated by the novelty of the legal

theory asserted, as it could not have been asserted in the previous

case to which that case allegedly was ancillary. 516 U.S. at 359.

In Kokkonen, the Court did not find jurisdiction because of the

factual differences between the original suit and the allegedly

ancillary one. See Kokkonen, 511 U.S. at 380. Importantly, in

Peacock, the Court has stated that “[a]ncillary enforcement

jurisdiction is, at its core, a creature of necessity” and, accordingly,

“[w]hen a party has obtained a valid federal judgment, only

extraordinary circumstances, if any, can justify ancillary

jurisdiction over a subsequent suit.” 516 U.S. at 359.

       The Association argues that our analysis of jurisdiction in

Stillman controls this case. Stillman involved the jurisdictional

question whether a dispute over the geographic scope of the

Easement was ancillary to the 1975 District Court decree. The

1975 decree set forth certain geographical boundaries for the

Easement, but the Covenants provided for larger bounds. The

District Court was faced with conflicting descriptions of its

boundaries and had to decide how to interpret and effectuate the

1975 decree in light of the Covenants. This Court decided that the



                                   8
larger contractual boundaries set forth in the Covenants controlled.

        The question presented here, however, is whether the

Godinezes’ alleged actions w ith respect to the Easement (having

nothing to do with its boundaries) are explicitly barred by the

Covenants. To be sure, both the question here and that in Stillman

are related to the scope of the Easement. However, the present

case is devoid of a conflict between the 1975 decree and the

Covenants; the language relied upon by the Association exists

solely in the Covenants, with the 1975 decree offering but silence

on the matter.2

        Thus, there are important differences between the Stillman

decision’s relationship to the 1975 decree and this suit’s connection


        2
           The Association seeks to invoke the law of the case doctrine.
However, after we issued our opinion in Stillman, we entered a judgment
in lieu of a mandate and thus completely terminated that action. The law
of the case doctrine holds that, when an issue of law or fact has been
determined by a valid and final judgment, that issue of law or fact cannot
again be litigated in the “same litigation.” Hamilton v. Leavy, 322 F.3d
776, 786-87 (3d Cir. 2003). As noted by the District Court, this Court’s
2002 judgment in lieu of a mandate resulted in the 1997 action being
“fully adjudicated and [rendered] the case closed.” J.A. at 7. Thus,
although the Association (erroneously) decided to file the instant dispute
under the docket number previously assigned to the Stillman action, this
fact does not alter the correctness of the District Court’s finding that the
Stillman action is now and forever closed. Thus, the appropriate and
analogous doctrines potentially applicable to this case are res judicata
and collateral estoppel. Those doctrines, although conceptually
appropriate, do not apply because of the lack of identity between the
issue here and that in Stillman.

                                     9
to the 1975 decree. Unlike in Stillman, here we are not being asked

to interpret or apply the explicit terms of the 1975 decree. Instead,

we are being asked to apply the terms of the Covenants. The

history and reasoning of the 1975 suit were directly relevant to

Stillman; here, however, a court simply needs to apply the terms of

the Covenants. Given the lack of any conflict, the 1975 decree is

not implicated, and it is therefore not necessary to the interpretation

or effectuation of that decree for the District Court to assert

jurisdiction over this case. For the same reasons, this suit is not

properly ancillary to the Stillman decision. In addition, the facts

underlying this case are different from those in Stillman, in that the

stone and coral wall did not exist at that time and a cause of action

to remove the wall clearly did not exist either. Accordingly, the

District Court was correct in finding that it did not have any basis

for asserting subject matter jurisdiction over this case.3


        3
           It may appear wiser to affirm the District Court on the basis
that it relied on its discretion in refusing to exercise ancillary
jurisdiction, thereby avoiding the issue of whether ancillary jurisdiction
exists. See J.A. 17 (concluding that “the Court can find no justification
for the exercise of ancillary jurisdiction); see also In re Austrian &
German Bank Holocaust Litig., 317 F.3d 91, 106 & n.2 (2d Cir. 2003)
(Parker, J., concurring) (referring to the discretionary nature of ancillary
jurisdiction and quoting the language in Chambers v. NASCO, 501 U.S.
32, 44 (1991) that “[b]ecause of their very potency, inherent powers
must be exercised with restraint and discretion”). However, the District

                                    10
                                   III.

        For the reasons discussed above, we agree with the District

Court that the suit presently before us, seeking to apply the

language of the Covenants regarding use of the Easement, is

factually independent from the 1975 suit describing the

geographical boundaries of the easement and the Stillman decision,

which clarified those boundaries. Accordingly, we will affirm the

Court’s dismissal for lack of jurisdiction




Court’s opinion is replete with references to its lack of jurisdiction, see,
e.g., J.A. 17 (stating that “[t]his Court does not have jurisdiction”), and
we do not find that conclusion to be in error.

                                    11